DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Rejection of Claim(s) 1-7, 9, and 11-12 under 35 U.S.C. 102(a)(1) as being anticipated by Holland (US 5427742) has been withdrawn in light of applicants amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano (US 20100167338).
Regarding claim 1, Amano teaches an upper tray (11) comprising compartments separated by dividers in a top wall of the upper tray; a lower tray (12) coupled to the upper tray (11); and an absorbent material (13a) located in the central recess of the lower tray, the dividers of the upper tray (11) being located over and in physical contact with an upper surface of the absorbent material (13a), wherein the compartments are sized and configured to retain tissue samples therein and over the upper surface of the absorbent material.
Amano fails to teach the lower tray (12) comprising a central recess defined by sidewalls located on a base of the lower tray.  The courts of held that rearrangement of parts has no patentable significance unless a new and unexpected result is 
Amano does teach a different embodiment with a central recess with defined by sidewalls located on a base of the lower tray.  (Refer to Figure 8)
Regarding claim 2, a cover (Refer to Figure 6) releasably secured to at least one of the upper tray or the lower tray, the cover comprising indentations in an upper surface thereof, the indentations being sized and configured to respectively at least partially extend into the compartments of the upper tray.
Regarding claim 3, at least a portion of a lower surface of the cover proximate the upper tray comprises a hydrophobic material, and wherein at least a portion of the upper surface of the absorbent material comprises a hydrophilic material.  (Refer to 6)
Regarding claim 4, each of the cover and the lower tray comprises at least one tab to facilitate removal of the cover from the lower tray.  (Refer to Figure 6)
Regarding claim 5, wherein the dividers of the upper tray include inner sidewalls comprising depth markers, each of the compartments comprising an elongated opening in the top wall of the upper tray and a recess in a front wall configured to facilitate placement of the tissue samples on the upper surface of the absorbent material through the elongated opening.  (Refer to Figures 8a and 8b)
Regarding claim 6, the inner sidewalls of the dividers of the upper tray comprises an upper vertical portion, a lower vertical portion, and an inclined portion between the upper vertical portion and the lower vertical portion.  (Refer to Figures 8a and 8b)

Regarding claim 9, the absorbent material (13b) comprises an upper surface with at least one cutout sized and shaped for receiving a tissue sample therein.
Regarding claim 11, the absorbent material (13b) comprises a pre-wetted sponge, a material forming the tissue sample cassette being resistant to degradation when exposed to at least one of formalin, an RNA preservative, saline solution, a chemical fixative, and/or water.
Regarding claim 12, the compartments of the upper tray each comprise an elongated compartment sized to receive a needle-core biopsy tissue sample.  (Refer to 8a)
Claim 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano in view of Sharman (US 2004/0052408).
Refer to Amano rejection above.
Amano fails to teach the top wall of the upper tray further comprises alphanumeric indicators corresponding to the compartments, each of the alphanumeric indicators located on the top wall of the upper tray between the back wall of the upper tray and a distal end of a respective compartment and a tracking element, wherein the tracking element is located on a lower surface of a base portion of the lower tray; and the tracking element is selected from the group consisting of a radio-frequency identification (RFID) tag, a barcode label, a written label, and a serial number label.
Sharman teaches a tissue cassette (12) having alphanumeric indicators (18) and bar codes for easily identifying the tissues.
It would have been obvious to one having ordinary skill in the art to provide the tissue cassette of Amano alphanumeric indicators and/or bar codes located on the top wall of the upper tray between the back wall of the upper tray and a distal end of a respective compartment in order to easily identifying the tissues.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Refer to rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI NAGPAUL whose telephone number is (571)272-1273.  The examiner can normally be reached on M-F 9am to 5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JYOTI NAGPAUL/           Primary Examiner, Art Unit 1798